  Case 3:19-cv-02087-B Document 166 Filed 01/27/21                   Page 1 of 4 PageID 4956



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 DIANE D. JONES,                                  §
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §
                                                  §    CIVIL ACTION NO. 3:19-CV-2087-B
 REALPAGE, INC. d/b/a LEASINGDESK                 §
 SCREENING,                                       §
                                                  §
         Defendant.                               §

                                              ORDER

       Before the Court is Defendant RealPage, Inc. d/b/a LeasingDesk Screening (“RealPage”)’s

Motion for the Court to Issue a Redacted and Unsealed Version of its Order Denying Class

Certification (Doc. 159). The motion is GRANTED.

       The briefing on Plaintiff Diane Jones’s motion for class certification contained descriptions

of a proprietary algorithm belonging to RealPage. Thus, most documents related to Jones’s motion

for class certification were filed twice: once under seal and once publicly available, with redactions

to omit reference to the proprietary algorithm. Compare Doc. 129, Pl.’s Br., and Doc. 129, Pl.’s App.,

and Doc. 138, Def.’s Br., and Doc. 139, Def.’s App., with Doc. 135, Pl.’s Sealed Br., and Doc. 136,

Pl.’s Sealed App., and Doc. 141, Def.’s Sealed Br., and Doc. 142, Def.’s Sealed App.

       Because the Court relied on evidence describing the proprietary algorithm and recounted

those descriptions in its memorandum opinion and order denying Jones’s motion for class

certification (“Opinion”), the Court filed the Opinion under seal. See Doc. 155, Sealed Mem. Op.

& Order.


                                                 -1-
  Case 3:19-cv-02087-B Document 166 Filed 01/27/21                     Page 2 of 4 PageID 4957



        Now, RealPage asks the Court to file a publicly available version of the Opinion,

implementing certain redactions to omit reference to the proprietary algorithm. Doc. 160, Def.’s Br.,

2. RealPage enumerates the portions of the Opinion it seeks to have redacted, id. at 3, and those

redactions would, in total, account for approximately two and one-half pages of the twenty-four-page

Opinion. The certificate of conference accompanying RealPage’s motion states that counsel for Jones

“initially noted . . . . that the Motion could be filed as unopposed, given that the information sealed

consisted solely of Defendant’s confidential information” but that counsel for Jones “later changed

her position.” Doc. 159, Def.’s Mot., 2.

        Indeed, Jones opposes RealPage’s motion on two grounds. First, Jones posits that the relief

RealPage seeks—entry of a publicly available Opinion containing redactions—is “inconsistent with

RealPage’s position throughout this litigation” because RealPage now wants publicized what it has

previously sought to keep secret. Doc. 161, Pl.’s Resp., 1–2. Second, Jones states that filing a redacted

Opinion would contravene “the purpose behind public disclosure of judicial records” because it

would confuse the public as to the basis for the Court’s conclusion and lead to “both purposeful and

unintentional misapplication.” Id. at 2.

        The Court disagrees. First, the relief RealPage seeks is not inconsistent with its position

throughout this litigation. As noted above, all briefs and appendices related to the motion for class

certification are filed twice—one of each is publicly available and contains limited redactions to

protect RealPage’s confidential information. RealPage “narrowly tailored its request” with respect

to sealing the documents related to the motion for class certification and sought “only to seal or

redact information that would implicate [its] most private and confidential information[.]” Doc. 137-

1, Def.’s Mot. Seal Br., 2. Now, RealPage seeks the same relief. It asks the Court to file the Opinion

                                                  -2-
  Case 3:19-cv-02087-B Document 166 Filed 01/27/21                     Page 3 of 4 PageID 4958



with minimal redactions to protect only its proprietary algorithm. Doc. 160, Def.’s Br., 2. Thus,

RealPage’s requested relief is consistent with the position it has taken throughout this litigation.

        Second, the Court is not convinced that filing a redacted Opinion would contravene the

purpose behind public access to judicial records as Jones suggests.

        “[F]ederal courts routinely limit the public’s access to commercially sensitive and proprietary

information.” Rodriguez v. United Rentals (N. Am.), Inc., 2018 WL 4184321, at *1 (S.D. Miss. Aug.

31, 2018) (collecting cases). But “the public has a common law right to inspect and copy judicial

records.” S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993) (citing, inter alia, Nixon v.

Warner Comm’cns, Inc., 435 U.S. 589, 597 (1978). And “the district court’s discretion to seal the

record of judicial proceedings is to be exercised charily.” Id. (emphasis added) (quoting Fed. Sav. &

Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987). In deciding whether to seal judicial

records, “the court must balance the public’s common law right of access against the interests

favoring nondisclosure.” Id. (citations omitted).

        As noted above, the portions of the Opinion that contain sensitive proprietary information

account for approximately two and one-half pages of a twenty-four-page Opinion. Thus, the public

is entitled to access to the vast majority of the opinion. Yet, today, the opinion is sealed in its

entirety. To find that the opinion should remain sealed in its entirety would disregard the Fifth

Circuit’s directive that this Court should seal the record of judicial proceedings “charily.” Jones cites

no authority for her position that a redacted Opinion would cause confusion or lead to misuse of the

Opinion. In fact, as RealPage points out, “courts routinely issue opinions with previously sealed

information partially redacted.” Doc. 164, Def.’s Reply, 2 (collecting cases). This Court will do the

same.

                                                  -3-
 Case 3:19-cv-02087-B Document 166 Filed 01/27/21               Page 4 of 4 PageID 4959



       For the foregoing reasons, RealPage’s motion (Doc. 159) is GRANTED. The Court will

unseal the Opinion by re-filing the same Opinion implementing the redactions RealPage requests.



       SO ORDERED.

       SIGNED: January 27, 2021.




                                                    __________________________________
                                                    JANE J. BOYLE
                                                    UNITED STATES DISTRICT JUDGE




                                              -4-
